DETAILED ACTION
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-9, drawn to compositions of matter.
Group II, claims 10-11, drawn to methods of making.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied “where a group of inventions is claimed in one and the same international application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." 
            The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art so linked as to form a single general inventive concept. “A composition for subcutaneous injection, containing deoxycholic acid, the composition being for non-surgically removing localized fat deposits, wherein the composition comprises micro-particles containing deoxycholic acid and a biodegradable polymer, the micro-particles are spherical particles, each have a smooth appearance, and have a number of pores therein, and the deoxycholic acid is contained in the pores (instant claim 1).”, does not present a contribution over the prior art, as it is taught by, and therefore obvious over, KOLODNEY (US 7,754,230; published July, 2010) in view of LIM (US 2011/0200679; published August, 2011).
	Particularly, KOLODNEY teaches compositions useful for reduction of localized fat deposits in patients in need thereof using pharmacologically active detergent compositions  (title, abstract). KOLODNEY further teaches that: “The methods may use a variety of pharmacologically active detergents as described herein. In a more preferred embodiment, the active detergent in the unit dose is a bile salt, most preferably sodium deoxycholate.” (col. 4, lines 18-22). KOLODNEY further claims the method for non-surgical removal of a localized fat deposit by administration of deoxycholic acid (claim 1). KOLODNEY teaches micro-particles including said pharmacologically active detergent such as deoxycholic acid, particularly micelle micro-particles (col. 15, lines 45-67). KOLODNEY further teaches that “The compositions of the present invention can be formulated so as to provide quick, sustained or delayed release of the active ingredient after administration to the patient by employing procedures known in the art.” (col. 23, lines 18-21). KOLODNEY does not teach the micro-particles each have a smooth appearance and have a number of pores formed therein, and the deoxycholic acid is contained in the pores. 
	However, LIM teaches a method of preparing a sustained-release microsphere which can control the long-term release of a drug, wherein the drug is loaded in a carrier comprising a biodegradable polymer, the method including a solvent intra-exchange evaporation method by means of co-solvent is used for suppressing the initial burst release of a physiologically active substance, to release the physiologically active substance in the body continuously and uniformly (see whole document, particularly the abstract). LIM teaches the biodegradable polymer such as polylactide, polyglycolide, poly(lactide-co-glycolide)(PLGA)([0022]-[0023]). LIM teaches that “it is believed that the addition of the co-solvent successfully suppresses the initial burst release by preventing the movement of physiologically active substance toward a surface at the time of evaporating a solvent by means of precipitating the physiologically active substance in a water phase and helping the hardness of biodegradable polymer to make emulsion relatively harder and reduce the porosity of the surface.” ([0029], Figure 1), thereby clearly teaching that the biodegradable polymer microspheres are porous and have a smooth surface (instant claim 1, “the micro-particles are spherical particles, each have a smooth appearance, and have a number of pores formed therein”). Additionally, it is known in the art pertaining to methods of producing such PLGA spherical particles that water-in-oil-in water (W/O/W) emulsions are used with hydrophilic bioactive substances and water-in-oil (W/O) emulsions are used with hydrophobic bioactive substances (see, e.g., LIM, [0002] & Jain et al.1, §§3.1.1.1 & 3.1.1.2). Additionally, LIM teaches dissolving goserelin acetate in the aqueous phase and dissolving the biodegradable polymer (RG502H/RG503H), surfactant (Span 80) in the organic phase (methylene chloride, dichloromethane)([0038]). Thus, the biodegradable polymer is hydrophobic and the active agent is hydrophilic and thus would have been contained within the pores of the microspheres.
	It would have been prima facie obvious to utilize the sustained-release microsphere which can control the long-term release of a drug, wherein the drug is loaded in a carrier comprising a biodegradable polymer, as taught by LIM, for sustained release of the deoxycholic acid drug in order to provide sustained release of the same per the teachings of KOLODNEY (col. 23, lines 18-21).
	 As a result, as currently presented, “A composition for subcutaneous injection, containing deoxycholic acid, the composition being for non-surgically removing localized fat deposits, wherein the composition comprises micro-particles containing deoxycholic acid and a biodegradable polymer, the micro-particles are spherical particles, each have a smooth appearance, and have a number of pores therein, and the deoxycholic acid is contained in the pores (instant claim 1).”, does not possess a special technical feature and, as such, unity between the above Groups I-II is Lacking. 
Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder:
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jain et al.; “The manufacturing techniques of various drug loaded biodegradable poly(lactide-co-glycolide)(PLGA) devices.” 2000, Biomaterials, Vol. 21, pp. 2475-2490).